Citation Nr: 1201006	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to an increased rating for service-connected scar, residual of first and second degree burns, left abdominal wall.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to September 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought on appeal.  The rating decision also denied entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU); however, the Veteran did not appeal this particular issue.  The appellant appealed the three issues listed on the title page of this decision to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on August 16, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The issues of entitlement service connection for an acquired psychiatric disorder other than PTSD and entitlement to an increased rating for service-connected scar, residual of first and second degree burns, left abdominal wall are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in May 2006, October 2006, December 2006, January 2007, and March 2007.  The letters addressed all of the notice requirements, and the May 2006 and October 2006 letters included notice regarding disability ratings and effective dates.  These letters were sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in September 2007.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical records, private medical records, and records associated with a Social Security Administration (SSA) disability determination are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  In sum, there is adequate medical evidence of record to make a determination in this case.  The Veteran has not indicated that there are any outstanding records.  In this regard, the Board notes that the Veteran submitted additional VA treatment records after the supplemental statement of the case was issued in October 2010.  However, the Veteran's representative waived first consideration of such evidence by the RO.  As such, the Board can proceed with the appeal.

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim for service connection for PTSD.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability.  38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

However, a VA examination is unnecessary to decide the claims for service connection for PTSD because such an examination would not provide any more information than is already associated with the claims file.  As will be discussed below, the Veteran has not been shown to have a competent diagnosis of PTSD based upon applicable diagnostic criteria.  The record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no competent medical evidence of a disability, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a statement of the case and a supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

	I.  PTSD

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for PTSD.  Specifically, there is no evidence of record of a confirmed diagnosis of PTSD related to an in-service stressor.

The Board acknowledges that the Veteran is competent to provide evidence about what symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what he feels and experiences, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is not competent to provide a diagnosis of PTSD.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

Initially, the Board finds the medical evidence of record contains no firm diagnosis of PTSD.  At best, diagnoses include "rule out PTSD" or medical records note a prior medical history of PTSD, with no documentation in prior medical records of an actual diagnosis of PTSD.  It is clear that the Veteran has had ongoing treatment through VA for psychiatric disorders, to include substance abuse induced mood disorder, anxiety, depression, bipolar, etc.  

The Veteran argues that he underwent psychological testing through a VA medical facility and was found to have PTSD based upon one particular test and was not found to have it based upon another test.  The VA medical record referred to is from December 2010.  In the VA medical record, the VA psychologist stated that the Veteran underwent CAPS and PCL testing.  On the CAPS assessment, the Veteran reported symptoms that did not meet clinical significance.  His presentation and report of symptoms were more consistent with a diagnosis of major depressive disorder with some clinically non-significant anxiety symptoms than that of PTSD.  The VA psychologist also noted that on the PCL assessment the Veteran scored a 66, which is above the established cut-off of 50.  Individuals exhibiting scores in this range are shown to have an increased likelihood of receiving a diagnosis of PTSD.  However, the VA psychologist opined that the Veteran's data on the PCL test were not consistent with his diagnostic data on the CAPS, suggesting that the Veteran does not exhibit problems related to PTSD.  The VA psychologist concluded that the presentation of symptoms during CAPS testing was atypical for a PTSD diagnosis and seemed to fit better with major depressive disorder diagnosis.  As such, the Board finds that the Veteran was never diagnosed with PTSD in December 2010, or at any other time.

Specifically, VA treatment records from March 2006 document substance abuse problems only, with no complaints or findings related to PTSD or any of the Veteran's alleged in-service stressors.  (Previous VA medical records also diagnose substance abuse and not PTSD.  A VA discharge summary dated on July 13, 1994 notes diagnoses of chronic alcohol dependence and chronic crack dependence.  It was noted that he had no problems with addiction until 1987 when he started using crack.  He had unclear motivation for admission of "emotional pain."  He did not want to talk about it.  He had treatment in 1991 but did not achieve sobriety. ) 

A March 27, 2006 VA attending note indicates that the Veteran has a long history of polysubstance dependence and drug-induced mental illness.  During the appointment, the Veteran did not describe any in-service stressors.  Instead, he focused on childhood traumas.  It was noted that he specifically denied any symptoms of PTSD but he said that the childhood traumas have "really made him do the drugs."  

A March 27, 2006 VA treatment record notes that the Veteran was diagnosed with cocaine dependence and mood disorder, not otherwise specified.  The Veteran indicated at that time that he began using cocaine during active service.  He mentioned being falsely accused of breaking and entering during service, for which he spent 30 days in jail.  The case was dismissed; however, it was noted that the Veteran still had resentment because he was jailed based upon the false accusations of one person.  

An April 4, 2006 VA general psychiatric note indicates that the Veteran has substance-induced mood disorder, perhaps bipolar disorder, and anger problems.  The Veteran spoke of his history with his siblings as a cause of his current stressor and aggression toward them.  He stated that he understands that he has to deal with the stressors that have caused him to be depressed and angry.  

An April 7, 2006 VA general psychiatric note indicates that the Veteran has no current signs of PTSD.  An April 7, 2006 VA discharge summary indicates that the Veteran was involved in the PTSD program and recently joined the anger management groups.  The Veteran indicated that he believes the source of his depression and substance abuse is childhood sexual abuse by his brother and physical abuse by his father.  In the military, he began abusing "acid," "crystal t," and alcohol.  It was also noted that the Veteran was concerned about having PTSD due to being incarcerated in the military for false charges.  The discharge diagnoses were cocaine dependence, polysubstance abuse, nicotine dependence, and substance induced mood disorder.

An April 12, 2006 VA mental health rehab individual note indicates that the Veteran spoke about sexual abuse from a family member.  He did not speak about any in-service stressors.  He stated that he would like PTSD treatment.  Follow-up with a substance abuse/PTSD referral for a second opinion about PTSD and suitability for PTSD treatment was to be completed.  

A May 9, 2006 VA individual psychotherapy note indicates that the Veteran continues to feel stressed by childhood sexual abuse.  He indicated that he has tried to suppress this through alcohol and drugs, and does not know how he can get past it.  He reported having nightmares which make him dysfunctional.  The assessment was cocaine dependence and unspecified mood disorder.  

A May 12, 2006 VA individual psychotherapy note indicates that the Veteran seemed interested in proving his disability.  The authoring psychologist indicated that the Veteran has a very dysfunctional history; however, he endorses all symptomatology, from psychotic symptoms, such as hearing voices, to depression, such as having suicidal ideation, to PTSD, such as having nightmares.  He was told that he did not need to escalate his symptoms in order to prove he was disabled.  

A May 19, 2006 VA treatment record notes that the VA psychiatric team decided that the Veteran needs to concentrate more on his sobriety and his other psychological conflicts than on getting his compensation.  He was very upset about this decision.  Because his diagnosis of PTSD was not clear and another psychological test (mmpi) was invalid due to over endorsing all symptoms, it was decided that PTSD treatment would be put on hold until he was done with three months of rehab.

A May 25, 2006 VA primary care physician note indicates that the Veteran has a prior medical history of polysubstance abuse, PTSD, depression, sexual abuse as a child, and anger management. 

A July 2006 VA treatment record notes diagnoses of psychotic disorder, not otherwise specified, rule out major depressive disorder with psychotic features, rule-out schizoaffective disorder, bipolar type, and rule out PTSD.  

An August 7, 2006 VA treatment record indicates that the Veteran reported seeing a couple of guys killed in a tank accident in Desert Valley, California.  He stated that it was during training.  He also stated that it is hard to forget and therefore, he suppressed these feelings.  He reported being abused as a child.  The assessment was psychotic disorder not otherwise specified, rule out schizoaffective disorder, bipolar type, and rule out PTSD.

An August 18, 2006 VA dual diagnosis individual note indicates that the assessment was still very unclear, but included mood disorder not otherwise specified, evidence of paranoia, substance dependence in early full remission, and panic disorder, not otherwise specified.

A November 2006 private psychiatric assessment found within the SSA records notes that the Veteran alluded to symptomatology somewhat suggestive of PTSD along with panic attacks and avoidant behavior.  The diagnoses were major depressive disorder, severe with psychotic features, and polysubstance abuse in remission.  

An October 2006 VA mental health note indicates that the Veteran described symptoms of depression with insomnia and possible psychosis.  Also assessed were substance dependence in early full remission and antisocial personality disorder.  

A November 2006 VA dual diagnosis treatment record notes that the Veteran complained of chronic paranoia for most of his life, beginning after being hit by a car when he was four or five years old.  He lost consciousness and since then, he has had trouble trusting others.  The assessment was chronic dysthymia, rule out PTSD, rule out intermittent explosive disorder, cocaine dependence, nicotine dependence, and alcohol dependence.  

VA treatment records from December 2006 through February 2007 show diagnoses of dysthymia and rule out PTSD.  In April 2007 and August 2007 VA treatment records, the diagnosis was dysthymic disorder and cocaine dependence.

September 2007 and October 2007 VA mental health treatment records show diagnoses of polysubstance dependence, PTSD, and bipolar disorder.

A September 2008 VA individual therapy session notes an assessment of dysthymic disorder, cocaine dependence, and the big stressor of having to deal with his wife.

VA mental health treatment records from February 2009 continue to show diagnoses of dysthymic disorder and cocaine dependence.  Diagnoses of rule out PTSD appear in March 2009, April 2009, June 2009, and September 2009.

An October 2009 VA primary care physician note indicates that the Veteran has depression and possible PTSD.  He was discharged from dual diagnosis on September 17, 2009.  

The Board finds that the December 2010 VA medical evidence showing that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD to be more probative on the question of proper psychiatric diagnosis than the Veteran's statements or the medical records showing an unsubstantiated "prior medical history" of PTSD or "rule out PTSD."  In this respect, the prior medical history of PTSD is not a current diagnosis, it is not based upon any documented history of any such diagnosis, and a noted prior medical history of PTSD does not indicate that the assessment is or was ever a firm diagnosis based upon the DSM-IV diagnostic criteria for such a diagnosis.  Moreover, the "prior medical history" of PTSD does not relay any in-service stressor on which the prior alleged PTSD assessment was based.  

In essence, there is no confirmed medical diagnosis of PTSD of record, nor is there any diagnosis of PTSD related to an in-service stressor of record.  The Board notes that the Veteran has not undergone a VA examination in conjunction with this claim.  However, the extensive mental health records in the claims file fail to show that the Veteran meets the criteria for a diagnosis of PTSD.  Instead, testing results have led VA psychologists to believe that the Veteran does not have PTSD.  The Board finds the December 2010 VA psychologist's opinion more probative than the rule out assessment or the prior medical history notations because it is based upon a more thorough examination of the Veteran, a review of the Veteran's medical history, actual psychological testing and standards employed therein, and refers to the diagnostic criteria required for a PTSD diagnosis.

As noted above, as a layperson without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertion of PTSD.  Additionally, as described above, the Board assigns less weight to records showing an assessment of rule out PTSD or prior medical history of PTSD, neither of which was based upon any diagnostic criteria, and neither of which is related to any in-service stressor, than it assigns to the December 2010 VA psychologist's findings reflecting no diagnosis of PTSD based upon the pertinent testing and diagnostic criteria.  Therefore, the Board determines that the preponderance of the evidence is against the claim for service connection for PTSD.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement of service connection for PTSD is denied.


REMAND

Remand Reasons:  To afford the Veteran a VA examination and to obtain outstanding VA treatment records.

The Veteran claims that he is entitled to service connection for an acquired psychiatric disorder other than PTSD, namely bipolar and depression with anger, because it is/they are etiologically related to military service, to include the claimed in-service stressors involving hearing about the deaths of two of the Veteran's friends and fellow soldiers and being jailed during service for around 30 days based upon false accusations of breaking and entering, charges which were later dismissed.

A review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis of a psychiatric disorder.  The enlistment report of medical history dated in February 1977 notes that the Veteran denied depression or excessive worry, and frequent trouble sleeping, as well as nervous trouble of any sort.  The enlistment examination reflects normal psychiatric examination.  The September 1978 separation examination notes normal psychiatric examination.  The report of medical history at the time of separation reflects that the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

However, the Veteran service personnel records reflect that early discharge was recommended for poor attitude, lack of motivation, and an inability to adapt socially or emotionally.  It was specifically noted that the Veteran was totally incapable of adjusting to the military way of life.  His apathetic attitude and lack of motivation were noted to have caused serious discipline problems and general unrest among the rest of his section.  Due to his inability to adapt, his continued service in the U.S. Army was found to be no longer desired and it was further determined that it is in the best interest of both the Veteran and the U.S. Army that his enlistment be terminated.

As previously noted, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The post-service medical evidence set forth in the decision above clearly reflects current diagnoses of various acquired psychiatric disorders other than PTSD.  Moreover, the Veteran's service personnel records reflect some sort of difficulty adapting to military life.  The Board recognizes that the service treatment records do not show any diagnosis of a psychiatric disorder, and the post-service medical evidence also shows evidence of childhood trauma that may play a role in the current psychiatric diagnoses.  However, the Veteran has never undergone a VA examination in conjunction with this claim.  In light of these circumstances, a remand is required in order to determine the nature and etiology of any currently present acquired psychiatric disorder other than PTSD.

With respect to the claim of entitlement to a rating in excess of 10 percent for service-connected scar, residual of first and second degree burns to the left abdominal wall, at the videoconference hearing in August 2011, the Veteran indicated that he had been seen at the VA dermatology clinic just three months prior.  Those treatment records are not contained in the record.  As such, a remand is required in order to obtain these treatment records.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from January 2011 to the present, and associate them with the claims file.  All dermatology consult notes from 2011 should be included with the records.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any and all currently present acquired psychiatric disorders other than PTSD.

A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must indicate that he/she reviewed the claims file.  

Based on a review of the claims folder and the examination findings, including the service treatment records, service personnel records showing early discharge and reasons for such, VA treatment records showing various psychiatric diagnoses, to include as due to substance abuse, and the Veteran's lay statements, the examiner should provide any appropriate diagnosis or diagnoses.  Then, the examiner should provide an opinion regarding each of the following:

(i) Did the Veteran's acquired psychiatric disorder other than PTSD clearly and unmistakably exist prior to entrance into active duty service? 

(ii) If any such acquired psychiatric disorder clearly and unmistakably preexisted service, did it undergo aggravation during service, or was any increase due to the natural progress of the disease? 

(iii) If, on the other hand, the acquired psychiatric disorder other than PTSD did not preexist service, is it at least as likely as not (a 50 percent or better probability) that the condition had its onset during service, within one year of service, or is otherwise related to service or an incident of military service?  In this regard, the examiner should comment on the Veteran's contentions that hearing of the deaths of two friends/fellow service members and being falsely jailed for about 30 days for charges that were later dismissed contributed to his current psychiatric disability. 

For purposes of this analysis, aggravation is defined as a permanent worsening of the disability beyond that due to the natural progress of the disease.  Also, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLGAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


